Citation Nr: 0030883	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  94-40 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right hip 
disability.

2.  Entitlement to a compensable rating for the period of 
March 25, 1994 through October 22, 1995, and a rating in 
excess of 30 percent, effective October 23, 1995, for 
idiopathic thrombocytopenia purpura (ITP).

3.  Entitlement to a rating in excess of 10 percent for a 
right ankle disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to March 
1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating decision by 
the Philadelphia, Pennsylvania RO that denied service 
connection for a right hip disability.  The May 1994 rating 
decision also granted service connection for a right ankle 
disability, evaluated as 10 percent disabling from March 25, 
1994, and ITP, evaluated as noncompensable from March 25, 
1994.  By rating decision dated in May 1997, the rating for 
the veteran's service-connected ITP was increased from 0 
percent to 30 percent, effective October 23, 1995.  
Thereafter, the veteran continued his appeal.  This case was 
before the Board in October 1998 when it was remanded for 
additional development.


FINDINGS OF FACT

1.  The weight of the medical evidence establishes that the 
veteran does not have a right hip disability that is related 
to his military service.

2.  For the period of March 25, 1994 through October 22, 
1995, the veteran's service-connected ITP was noted to be 
stable, without bleeding or history of splenectomy.

3.  From October 23, 1995, the veteran's service-connected 
ITP has been manifested by blood platelet counts of between 
85,000 and 99,000 without bleeding, history of severe 
attacks, or history of splenectomy.



CONCLUSIONS OF LAW

1.  The veteran does not have a right hip disability that was 
incurred or aggravated in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000).

2.  The veteran's ITP is not more than 0 percent disabling 
for the period of March 25, 1994 through October 22, 1995, 
and is not more than 30 percent disabling, effective from 
October 23, 1995, according to the regulatory criteria.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.31, 
4.117, Diagnostic Code 7705 (1994), Diagnostic Code 7705 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from July 1983 to March 
1994.  August 1988 service medical records note that the 
veteran was evaluated for a blood disorder.  Platelet counts 
were noted to be low but stable, between 70,000 and 86,000.  
Bleeding time was normal.  The veteran denied easy bruising, 
hematuria, rectal bleeding and gingival bleeding.  Diagnosis 
was ITP.  The veteran underwent a bone marrow biopsy in 
September 1988, which was interpreted as consistent with 
chronic ITP.  A February 1989 service medical record notes 
that the veteran was doing well.  The examiner noted that 
recent platelet counts ranged between 80,000 and 100,000.  
Diagnosis was mild, stable, chronic ITP.  Service medical 
records show that the veteran reported occasional right hip 
pain and discomfort at the site of the bone marrow biopsy 
from September 1988 to May 1990.

In January 1994, the veteran was examined by VA, in part, for 
his blood disorder.  At that time, the veteran was still in 
the service, and it was noted that he had had platelet counts 
that ranged from 30,000 to 90,000 with no bleeding.  It was 
also noted that the veteran had never had a splenectomy or 
any other surgery.  It is not apparent that the veteran 
underwent blood tests at the examination.  Diagnosis was 
idiopathic thrombocytopenia.  The January 1994 VA examination 
report notes no complaints or findings of a right hip 
disability.

A complete blood count obtained by The Diagnostic Center in 
April 1994 revealed a platelet count of 60,000.

During an October 1994 personal hearing, the veteran 
testified that he had had platelet counts of 33,000 and 
59,000 and that his count currently averaged about 70,000 to 
80,000.  The veteran also testified that his hip pain began 
following a bone marrow biopsy during service.  He stated 
that one of his doctors during service felt that the hip had 
not properly healed following the biopsy.  He also stated 
that he was taking medication for hip pain.

A November 1997 letter from Dr. Irwin, the veteran's oral 
surgeon, notes the veteran's history of ITP.  Complete blood 
count revealed a platelet count of 96,000.

A January 1998 clinical lab report from Wilkes Barre VA 
Medical Center revealed a platelet count of 85,000.

A complete blood count obtained by The Diagnostic Center in 
April 1998 revealed a platelet count of 87,000.

An August 1999 VA special orthopedic examination report notes 
the veteran's complaints of occasional aching in his hips.  
He stated that he has never noticed any swelling or inability 
to walk.  Examination of the right hip revealed no swelling 
or tenderness.  Active range of motion was: flexion to 125 
degrees; extension to 30 degrees; adduction to 25 degrees; 
abduction to 45 degrees; external rotation to 60 degrees; an 
internal rotation to 40 degrees.  The examiner noted the 
veteran's history of a bone aspiration performed from the 
posterior right iliac crest.  Examination revealed no scar 
and no local tenderness; the bony landmarks were normal.  X-
rays of the right hip were within normal limits.  Impression 
included normal right hip by clinical examination and x-rays.

An August 1999 VA special hematology examination report notes 
a platelet count of 99,000.  The veteran reported that he has 
never received therapy for ITP.  Impression was ITP by 
history.  In a January 2000 addendum to the examination 
report, the examiner stated, "[a]t the current time, no 
treatment is required for [the veteran's] platelet count of 
99,000."  The examiner further stated, "my evaluation note 
documents only a single area of subungal [sic] hemorrhage-I 
would not consider this active bleeding."

In a statement received by the RO in October 1999, the 
veteran stated, "I never said that I was treated by any 
[d]octor for bruises or joint pain other than V[A] [d]octors.  
There are no additional records anywhere."

An October 1999 VA rheumatology clinic report notes that the 
veteran was seen with complaints of multiple joint pain, 
including the right hip.  Examination of the right hip 
revealed no discomfort on external or internal rotation.

Analysis

Right Hip

The veteran contends that the RO erred by failing to grant 
service connection for a right hip disability.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Until very recently, the RO and the Board were required by 
law to assess every claim, before completing adjudication as 
to the its merits under substantive law, to determine whether 
the claim was well grounded, pursuant to 38 U.S.C.A. § 
5107(a) (West 1991).  A claimant seeking benefits under a law 
administered by the Secretary of Veterans Affairs had the 
burden to submit sufficient evidence to justify a belief by a 
fair and impartial individual that the claim was well 
grounded; then, if that burden was met, VA had the duty to 
assist the claimant in developing additional evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If the burden was not met, 
the duty to assist pursuant to section 5107(a) did not 
attach.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis), incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Several bills were involved in this 
process, but the legislation that now governs cases such as 
this is the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The law, enacted on 
November 9, 2000, contains, in pertinent part, the following 
new sections with respect to the duty to assist and the 
development of claims: 

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part of 
the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim.  Such a 
notification shall --

(A)  identify the records the Secretary is 
unable to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken 
by the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably 
certain that such records do not exist or that 
further efforts to obtain those records would be 
futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:  

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary 
information sufficient to locate such records, 
other relevant records pertaining to the claimant's 
active military, naval, or air service that are 
held or maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the 
Department, if the claimant furnishes information 
sufficient to locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B)  indicates that the disability or symptoms 
may be associated with the claimant's active 
military, naval, or air service; but

(C)  does not contain sufficient medical 
evidence for the Secretary to make a decision 
on the claim.  

(e)  REGULATIONS. -- The Secretary shall prescribe 
regulations to carry out this section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.

*...*...*...*...*

§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

The Court has consistently held that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage, v. Gober, 10 Vet. App. 488, 493 (1997).  Even without 
the well-grounded-claim requirement, a veteran must still 
submit "proof of a present disability" to be ultimately 
successful on the merits of the claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In the present case, there is no medical evidence of record, 
and the veteran has not alluded to any such evidence 
elsewhere, which tends to establish the existence of a 
current right hip disability.  An August 1999 VA examination 
report notes an impression of normal right hip by clinical 
examination and x-rays.  Likewise, there is no medical 
evidence of record, and the veteran has not alluded to any 
such evidence elsewhere, which tends to establish a causal 
link between a current right hip disability and the veteran's 
active military service.  The veteran has not offered any 
medical opinion that attributes a currently diagnosed right 
hip disability to any disease, or incident that occurred 
during his active service.  The veteran maintains that he has 
a right hip disability that was caused by a bone marrow 
biopsy that he underwent during his military service; 
however, questions of medical diagnosis or causation require 
the expertise of a medical professional.  See Espiritu, 
supra.  There is no evidence that the veteran has the medical 
background sufficient to render such an opinion.

As discussed above, the Board is well aware of the recent 
changes in law with regard to VA's duty to assist claimants, 
including the necessity of securing such pertinent military 
and non-military records as may substantiate the veteran's 
claim.  Here, however, it is clear, from the veteran's 
October 1999 written statement, that there is no additional 
documentary evidence that is relevant to his claimed right 
hip disability.  Moreover, he was afforded a VA medical 
examination in August 1999, and VA treatment records have 
also been obtained and entered into the evidentiary record.  
Thus, the statutory requirement in the Veterans Claims 
Assistance Act of 2000, that a medical examination or medical 
opinion be secured when necessary to make a decision on the 
claim, has been fully satisfied by the development action 
undertaken by the RO.

Based upon the above, the Board concludes that the veteran 
has not submitted evidence sufficient to establish service 
connection for a right hip disability, and his claim for 
service connection must therefore be denied.


ITP

The veteran contends that his service-connected ITP is more 
disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Prior to October 23, 1995, ITP was rated as analogous to 
purpura hemorrhagica.  38 C.F.R. § 4.117, Diagnostic Code 
7705 (1994).  Under 38 C.F.R. § 4.117, Diagnostic Code 7705 
(effective prior to October 23, 1995), cured purpura 
hemorrhagica with splenectomy warrants a 30 percent 
evaluation.  Chronic purpura hemorrhagica following severe 
attacks and several years remission warrants a 60 percent 
evaluation.  Chronic purpura hemorrhagica following acute 
attacks which are severe with infrequent hemorrhages, not 
more than one a year, warrants a 70 percent evaluation.  
Purpura hemorrhagica with acute fulminating forms or with few 
or brief remissions warrants a 100 percent evaluation.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The regulations pertaining to disorders of the hemic and 
lymphatic systems were revised, effective October 23, 1995.  
See 60 Fed. Reg. 49225 (1995) .  Under the applicable 
criteria in effect from October 23, 1995, a stable platelet 
count of 100,000 or more without bleeding warrants a 
noncompensable evaluation.  A stable platelet count between 
70,000 and 100,000 without bleeding warrants a 30 percent 
evaluation.  A platelet count between 20,000 and 70,000, not 
requiring treatment and without bleeding warrants a 70 
percent evaluation.  A platelet count of less than 20,000 
with active bleeding and requiring treatment with medication 
and transfusions warrants a 100 percent evaluation.  
38 C.F.R. § 4.117, Diagnostic Code 7705 (2000).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held, in pertinent part, that where the law or regulation 
changed after a claim had been filed but before the 
administrative or judicial appeal process had been concluded, 
the version most favorable to the appellant was to be 
applied.  In this regard, the General Counsel of VA has 
recently held that where a law or regulation changes during 
the pendency of a claim for an increased rating, the Board 
should first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  The Board, however, must 
apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must consider the claim pursuant to both sets of 
criteria during the course of the entire appeal.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  Further, as the RO has considered the claim 
under the former and revised criteria in the April 2000 
supplemental statement of the case, there is no prejudice to 
the veteran in the Board doing likewise, and applying the 
more favorable result.

Applying the old criteria, the Board finds that there is no 
persuasive evidence that shows that the veteran's ITP 
warrants a compensable rating.  In order to meet the criteria 
for a compensable rating under Diagnostic Code 7705 (as in 
effect prior to October 23, 1995), findings of cured purpura 
hemorrhagica with splenectomy are required.  This has not 
been shown in the case at hand.  While the evidence of record 
notes a diagnosis of ITP, the veteran has never undergone a 
splenectomy.  Under the circumstances, the Board concludes 
that the preponderance of the evidence weighs heavily against 
a compensable rating for the veteran's service-connected ITP 
under the old criteria.

With respect to the new rating criteria, the Board finds that 
the veteran's ITP more nearly approximates a stable platelet 
count between 70,000 and 100,000 without bleeding so as to 
warrant a 30 percent rating.  During service, the veteran's 
ITP was described as "mild" and "stable."  Although a 
blood sample taken in April 1994 noted a platelet count of 
60,000, all subsequent counts were above 80,000.  
Furthermore, the medical evidence of record notes that the 
veteran has not required any ongoing treatment for his ITP.  
In order to meet the criteria for a 70 percent rating under 
Diagnostic Code 7705 (effective from October 23, 1995), 
findings of a platelet count between 20,000 and 70,000, not 
requiring treatment and without bleeding, are required.  This 
has not been shown in the case at hand.  Therefore, the Board 
finds that a 30 percent evaluation for the veteran's service-
connected ITP is the highest rating warranted under the new 
criteria.

As shown above, the revised version of the regulation is more 
favorable to the veteran.  As previously noted, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change, or October 23, 1995. 

Accordingly, the Board concludes that the veteran's 
noncompensable evaluation for the period of March 25, 1994 
through October 22, 1995 adequately contemplates the level of 
disability due to his service-connected ITP for that period.  
The Board further concludes that the veteran's 30 percent 
evaluation for the period from October 23, 1995 adequately 
contemplates the level of disability due to his service-
connected ITP for that period.


ORDER

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to a compensable rating for the period of March 
25, 1994 through October 22, 1995, and a rating in excess of 
30 percent, effective October 23, 1995, for ITP is denied.


REMAND

The veteran contends that his service-connected right ankle 
disability is more disabling than reflected in the current 10 
percent evaluation.

The Board notes that the evidence of record contains many 
references to weakness and pain in the veteran's right ankle.  
For example, the veteran testified during an October 1994 
personal hearing that he had constant pain and swelling in 
his right ankle, that he could not stand for long periods of 
time, and that he had instability of the ankle while walking 
on uneven surfaces.  He stated that one of his biggest 
problems was keeping the accelerator pressed down while 
driving because it caused constant pain and swelling.  A June 
1997 VA examination report notes the veteran's complaints of 
recurring pain and swelling in the right ankle.  The veteran 
also complained of a "pulling sensation" and a "snapping 
sound" in the right ankle.  The examiner noted no diagnosis.

Complaints made by the veteran such as those mentioned above 
imply that he experiences difficulties beyond that described 
by the available record, particularly after using the 
affected musculature.  In such instances, the provisions of 
38 C.F.R. § 4.40 (2000) require that examinations be 
conducted that adequately portray not only the identifiable 
anatomical damage, but also the functional loss experienced 
by the veteran.  In the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims (Court) specifically pointed out that such 
examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45.  In this regard it is 
noted that 38 C.F.R. § 4.40 requires that rating of 
disabilities of the musculoskeletal system reflect functional 
loss due to pain and reduced strength or endurance.  A part 
that becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.45, 4.59.  In DeLuca the Court 
emphasized that a VA rating examination must adequately 
portray functional loss due to pain.  

In its October 1998 Remand, the Board instructed the RO, in 
pertinent part, to schedule the veteran for a special VA 
orthopedic examination to determine the nature and severity 
of his service-connected right ankle disability.  All 
indicated diagnostic tests were to be accomplished, to 
include range of motion studies pertaining to the right 
ankle.  In addition, the examiner was to state for the record 
whether the right ankle exhibited weakened movement, excess 
fatigability, or incoordination attributable to the service-
connected right ankle disability.  If feasible, these 
determinations were to be expressed in terms of the degree of 
additional range of motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, excess fatigability, 
or incoordination.  The examiner was to express an opinion as 
to whether pain could significantly limit functional ability 
during flare-ups or when the right ankle was used repeatedly 
over a period of time.  This determination was also, if 
feasible, to be portrayed in terms of the degree of 
additional range of motion loss or favorable or unfavorable 
ankylosis due to pain on use or during flare-ups.

The evidence of record indicates that while the veteran 
underwent a VA orthopedic examination in August 1999, the 
report of examination does not contain all the information 
specifically requested in the October 1998 Remand.  
Specifically, the August 1999 examination report notes the 
veteran's complaints of pain, intermittent stiffness and 
swelling, and giving way in the right ankle.  Examination 
revealed range of motion of the right ankle as 10 degrees of 
dorsiflexion and 40 degrees of plantar flexion.  There was 
minimal swelling.  The examiner stated that there were no 
symptoms of excess fatigability or incoordination with regard 
to the right ankle.  However, the examiner made no 
determinations concerning pain and weakened movement in terms 
of the degree of additional range of motion loss.  In 
accordance with the guidance provided in DeLuca, these 
additional findings, or the absence of these symptoms, is an 
essential part of rating the disability at issue.  In view of 
the foregoing, the veteran should be afforded a VA orthopedic 
examination to clarify the nature and severity of his right 
ankle disability.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in an October 1998 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.

The Board also notes that in Fenderson v. West, 12 Vet. App. 
119 (1999), the Court recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (as in this case) and 
a claim for an increased rating for a service-connected 
disability.  The Court found two important reasons for this 
distinction-consideration of "staged" ratings and the 
adequacy of the statement of the case.  On Remand, the RO 
will have an opportunity to specifically consider whether 
staged ratings would be appropriate.

In view of the forgoing, the case is REMANDED to the RO for 
the following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
ascertain the nature and severity of his 
service-connected right ankle disability.  
The claims folders and a copy of this 
Remand must be made available to the 
examiner for review prior to the 
examination.  All indicated diagnostic 
tests, including range of motion studies, 
are to be accomplished.  In this regard, 
the Board points out that dorsiflexion of 
the ankle to 20 degrees is considered 
full and plantar flexion to 45 degrees is 
considered full.  See 38 C.F.R. § 4.71, 
Plate II.  The examiner should fully 
describe whether or not there is any 
weakened movement, excess fatigability 
and incoordination present in the right 
ankle.  A determination on whether the 
right ankle exhibits pain with use should 
be noted and described.  If feasible, the 
determinations concerning pain, weakness, 
incoordination and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss.  If such 
a determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the 
right ankle is used repeatedly over a 
period of time.  This determination 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.

2.  Thereafter, the RO should 
readjudicate the veteran's claim with 
regard to all pertinent diagnostic codes 
and regulations and, in particular, 
should consider the principles set forth 
by the Court in Fenderson regarding 
initial ratings for service-connected 
disabilities.  If the decision remains 
adverse to the veteran, he should be 
issued a supplemental statement of the 
case and provided an opportunity to 
respond.


Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski 
Veterans Law Judge
	Board of Veterans' Appeals


 



